      Case 4:19-cv-00322-A Document 1 Filed 04/22/19                     Page 1 of 5 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION
                         _____________________________________

LISA BIRON,

        Plaintiff,

v.                                                      Civil Action No. 4:19-CV-322

FEDERAL MEDICAL CENTER (“FMC”)
CARSWELL WARDEN JODY UPTON;
FMC CARSWELL PSYCHOLOGIST
LETICIA A. ARMSTRONG; FMC
CARSWELL PSYCHOLOGIST E. DIXON,

        Defendants.

                                     NOTICE OF REMOVAL

        Please take notice that defendants Jody Upton, Leticia Armstrong, and Emily

Dixon—respectively, the warden of and two staff psychologists at Federal Medical

Center, Carswell (FMC Carswell), a federal prison operated by the Federal Bureau of

Prisons—hereby remove the action pending as Cause No. 141-30580-19 in the 141st

District Court in and for Tarrant County, Texas, to the Fort Worth Division of the United

States District Court for the Northern District of Texas, and as support would respectfully

show as follows:

        1.      Cause No. 141-30580-19 was commenced upon plaintiff Lisa Biron’s filing

of a “Civil Complaint for Damages and Injunctive and Declaratory Relief” in the 141st1


1
  The complaint as submitted by Biron to the Tarrant County District Clerk for initiation of an action
refers to the “48th District,” but was assigned to the 141st District Court, presumably in accordance with


Notice of Removal – Page 1
     Case 4:19-cv-00322-A Document 1 Filed 04/22/19                    Page 2 of 5 PageID 2



District Court in and for Tarrant County, Texas, on January 31, 2019. In the complaint,

Biron relates that while she was incarcerated at FMC Carswell, Dixon and Armstrong

confiscated a “manuscript” in which Biron had recorded her “Biblical study and research

on the Christian view of morality regarding sexual conduct,” and Upton thereafter “failed

to intervene to protect” Biron’s rights with respect to the manuscript. As background,

Biron was previously convicted of various federal sex offenses in the District of New

Hampshire. See United States v. Biron, No. 16-CV-108-PB, 2017 WL 4402394 (D.N.H.

Oct. 2, 2017). As detailed by the New Hampshire federal court in its order denying

Biron’s 28 U.S.C. § 2255 motion, the victim of Biron’s crimes was Biron’s then-14 year

old daughter. See id. at *1. Biron had arranged for her daughter to enter into a sexual

relationship with an adult man over the internet, and transported her daughter to a hotel in

Canada so that both Biron and the daughter could have sex with the man (including in

encounters that were filmed by Biron “at Biron’s insistence”). Id. at *2–3. Biron also

arranged through an advertisement placed on Craigslist for a different man to have sex

with the daughter on multiple occasions (including in a filmed encounter on a couch in

front of Biron). Id. at *2. Finally, Biron filmed herself performing oral sex on her own

daughter. Id. at *2–3. Biron’s manuscript was confiscated because it contained sexual

material and discussed sexual matters involving Biron’s daughter, and possession of such

material was determined to be in violation of Biron’s sex offender management plan. In




the Tarrant County local rules’ provision for random assignment of cases. See Tarrant Co. General Local
R. 1.03(a).



Notice of Removal – Page 2
     Case 4:19-cv-00322-A Document 1 Filed 04/22/19             Page 3 of 5 PageID 3



her complaint, Biron contends that this was in violation of her rights and seeks damages

and injunctive relief.

        2.      This action is removable pursuant to 28 U.S.C. § 1442(a)(1), which

authorizes the removal of any “civil action . . . commenced in a State court” against

“[t]he United States or any agency thereof or any officer (or person acting under that

officer) of the United States or of any agency thereof, in an official or individual

capacity, for or relating to any act under color of such office.” This removal provision

applies in this case because the defendants are the warden and two staff psychologists

employed by the Federal Bureau of Prisons, a component of the executive branch of the

United States located within the Department of Justice and under the Attorney General.

        3.      The purpose of the section 1442(a)(1) removal provision is to protect the

lawful activities of the federal government from undue state interference. See

Willingham v. Morgan, 395 U.S. 402, 405–06 (1969). Unlike the general removal

statute, which must be “strictly construed in favor of remand,” Manguno v. Prudential

Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002), “[t]he Supreme Court has

stated that § 1442(a)(1) is to be construed broadly and ‘should not be frustrated by a

narrow, grudging interpretation,’” Humphries v. Elliot Co., 760 F.3d 414, 417 (5th Cir.

2014) (quoting Willingham v. Morgan, 395 U.S. 402, 407 (1969)). A case may be

removed even if a federal question arises as a defense rather than as a claim apparent

from the face of the plaintiff’s well-pleaded complaint. See Jefferson County, Ala. v.

Acker, 527 U.S. 423, 431 (1999).




Notice of Removal – Page 3
      Case 4:19-cv-00322-A Document 1 Filed 04/22/19                     Page 4 of 5 PageID 4



        4.       Here, removal is proper under section 1442(a)(1) because Biron’s

complaint relates to acts taken by the defendants under color of their federal offices and

establishes a causal connection between the defendants’ performance of their official

duties as federal officers and Biron’s claims. In addition, the defendants can and will be

asserting at least one “colorable federal defense” to the claims against them. See Mesa v.

California, 489 U.S. 121, 136 (1989). These include, but are not limited to, the

following:

                Armstrong and Dixon assert the defense of qualified immunity to claims
                 against them in a personal capacity for damages.

                Biron’s purported claims under Bivens v. Six Unknown Federal Agents of
                 Bureau of Narcotics, 403 U.S. 388 (1971), are nonactionable because
                 Biron’s claims represent a new Bivens context and special factors counsel
                 against judicial creation of a new damages remedy in the circumstances of
                 Biron’s claims. See Ziglar v. Abbasi, 137 S. Ct. 1843 (2017).

                A federal statute, the Prison Litigation Reform Act, bars, in whole or in
                 part, Biron’s claims for damages. See 42 U.S.C. § 1997e(e).

                Sovereign immunity bars Biron’s claims against the defendants in an
                 official capacity, because such claims are considered to be claims against
                 the government itself, and the government has not waived immunity for
                 Biron’s official-capacity claims and jurisdiction for such claims is absent.

                                        *       *       *       *

        This case is subject to removal pursuant to 28 U.S.C. § 1442(a)(1), and a removal

is hereby timely effected.2 The defendants reserves all defenses and will answer or

otherwise respond to the complaint in due course. See Fed. R. Civ. P. 81(c)(2).



2
 An attorney with the Federal Bureau of Prisons accepted service of a copy of the state-court citation and
complaint for each of Upton, Armstrong, and Dixon on March 28, 2019.



Notice of Removal – Page 4
     Case 4:19-cv-00322-A Document 1 Filed 04/22/19   Page 5 of 5 PageID 5



                                         Respectfully submitted,

                                         ERIN NEALY COX
                                         United States Attorney

                                         /s/ Brian W. Stoltz
                                         Brian W. Stoltz
                                         Assistant United States Attorney
                                         Texas Bar No. 24060668
                                         1100 Commerce Street, Third Floor
                                         Dallas, Texas 75242-1699
                                         Telephone: 214-659-8626
                                         Facsimile: 214-659-8807
                                         brian.stoltz@usdoj.gov

                                         Attorneys for Defendants




Notice of Removal – Page 5
